      Case: 1:20-cv-03887 Document #: 20 Filed: 07/02/20 Page 1 of 1 PageID #:320




                             UNITED STATES DISTRICT COURT
                                 Northern District of Illinois
                                 219 South Dearborn Street
                                   Chicago, Illinois 60604

Thomas G. Bruton                                                               312-435-5670
Clerk
                                        July 2, 2020




Re: Jacob Daneshrad et al v. Trean Group, LLC et al

USDC Case Number: 20cv3887
This is to advise the parties that the above titled case has been electronically
transferred to the Northern District of Illinois from the California Central The case has
been assigned number 20cv3887 to the Honorable Jorge L. Alonso .

The purpose of this letter is to inform you that the Local Rule 83.15 of this Court requires
that an appearance form be filed by an attorney who intends to represent a party in any
proceeding before this Court.

For further information, you may visit our website address at: www.ilnd.uscourts.gov for
the United States District Court, Northern District of Illinois, Eastern Division.


                                                   Sincerely yours,
                                                   Thomas G. Bruton, Clerk


                                                   By:     /s/ N. Finley
                                                               Deputy Clerk




Rev. 09/21/2017
